Cohn, J.
(concurring). I am in accord with the opinion of Mr. Justice Van Voobhis, and with the result therein reached, save -that I would be inclined to ■ hold that execution on the judgment of $63,059.34 be stayed until plaintiff obtains the required license from the Hungarian Government. However, in view of the decision by this court in Hughes Tool Co. v. United Artists Corp. (279 App. Div. 417) and Perutz v. Bohe*542mian Discount Bank (279 App. Div. 386) in which I expressed my views in a dissenting opinion, I now feel constrained to concur with respect to that point as well.